          Case 1:20-cv-11092-FDS Document 46-1 Filed 09/11/20 Page 1 of 3
                                                                                    EXHIBIT
                              U.S. Securi es and Exchange Commission                     A
                                     Prejudgment Interest Report


FFS Capital Ltd - PJI 2019
Quarter Range                 Annual Rate   Period Rate        Quarter Interest    Principal+Interest


Violation Amount                                                                       $5,750,050.00
01/01/2020-03/31/2020         5.00%         1.24%                    $71,482.86        $5,821,532.86
04/01/2020-05/31/2020         5.00%         0.83%                    $48,512.77        $5,870,045.63


Prejudgment Violation Range                               Quarter Interest Total   Prejudgment Total
01/01/2020-05/31/2020                                               $119,995.63        $5,870,045.63
          Case 1:20-cv-11092-FDS Document 46-1 Filed 09/11/20 Page 2 of 3


                              U.S. Securi es and Exchange Commission
                                     Prejudgment Interest Report


Paifang Trading Ltd - PJI 2019
Quarter Range                 Annual Rate   Period Rate        Quarter Interest    Principal+Interest


Violation Amount                                                                         $346,297.00
01/01/2020-03/31/2020         5.00%         1.24%                     $4,305.06          $350,602.06
04/01/2020-05/31/2020         5.00%         0.83%                     $2,921.68          $353,523.74


Prejudgment Violation Range                               Quarter Interest Total   Prejudgment Total
01/01/2020-05/31/2020                                                 $7,226.74          $353,523.74
          Case 1:20-cv-11092-FDS Document 46-1 Filed 09/11/20 Page 3 of 3


                              U.S. Securi es and Exchange Commission
                                     Prejudgment Interest Report


Artefactor Limited - 2019 PJI
Quarter Range                 Annual Rate   Period Rate        Quarter Interest    Principal+Interest


Violation Amount                                                                       $1,203,425.00
01/01/2020-03/31/2020         5.00%         1.24%                    $14,960.61        $1,218,385.61
04/01/2020-05/31/2020         5.00%         0.83%                    $10,153.21        $1,228,538.82


Prejudgment Violation Range                               Quarter Interest Total   Prejudgment Total
01/01/2020-05/31/2020                                                $25,113.82        $1,228,538.82
